EXECUTION VERSION

EXHIBIT 10.1

 

SECOND AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND
SECURITY AGREEMENT AND CONSENT

This SECOND AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT AND
CONSENT (this “Second Amendment”) is entered into as of October 5, 2017, by and
among ASV HOLDINGS, INC., a Delaware corporation (“ASV”, together with each
Person joined to the Credit Agreement (as defined below) as a borrower from time
to time, collectively, the “Borrowers” and each a “Borrower”; the Borrowers
together with the Guarantors, collectively the “Loan Parties” and each a “Loan
Party”), the financial institutions which are now or which hereafter become a
party hereto (collectively, the “Lenders” and each individually a “Lender”) and
PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrative Agent for Lenders
(PNC, in such capacity, the “Administrative Agent”) with respect to the
following:

PRELIMINARY STATEMENTS

A.Borrowers, Lenders and Administrative Agent, previously entered into that
certain Revolving Credit, Term Loan and Security Agreement dated as of December
23, 2016 (as has been and may hereafter be amended, restated or otherwise
modified from time to time, the “Credit Agreement”);

B.Borrowers have requested that Administrative Agent and Lenders agree to amend
certain provisions in the Credit Agreement and Administrative Agent and Lenders
have agreed to such amendment, subject to the terms and conditions contained
herein; and

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

1.Definitions. Capitalized terms used in this Second Amendment are as defined in
the Credit Agreement, as amended hereby, unless otherwise stated.

2.Amendments to Credit Agreement. Subject to and in accordance with the terms
and conditions set forth herein, the parties hereto agree that as of the Second
Amendment Date:

A.New Definitions. The following defined terms shall be added to Section 1.2 of
the Credit Agreement in the proper alphabetical order:

“DEED Loan” shall mean that certain loan made by The State of Minnesota
Department of Employment and Economic Development to Borrower pursuant to that
certain Loan Agreement Minnesota Investment Fund dated on or around the Second
Amendment Date in the original principal amount of $150,000 and on terms and
conditions satisfactory to Administrative Agent (in its Permitted Discretion)
and Term Loan B Agent.

“IRRRB Loan” shall mean that certain unsecured loan made by the State of
Minnesota Iron Range Resources & Rehabilitation Board to Borrower pursuant to
that

074658.16075/106059627v.3

--------------------------------------------------------------------------------

 

certain Loan Agreement dated on or around the Second Amendment Date in the
original principal amount of $300,000 and on terms and conditions satisfactory
to Administrative Agent (in its Permitted Discretion) and Term Loan B Agent.

“Second Amendment Date” shall mean October 5, 2017.

B.Existing Definitions. The definition of Maximum True Up Amount in Section 1.2
of the Credit Agreement shall be amended and restated in its entirety as
follows:

““Maximum True Up Amount” shall mean, with respect to any payment to be made on
a True Up Date pursuant to Section 2.3(a) and (b), an amount not to exceed
Borrowers’ Average Undrawn Availability as of the last day of the month ending
prior to the True Up Date less $2,500,000; provided that, solely for the fiscal
quarter ending June 30, 2017 during which a Qualified IPO was consummated, the
“Maximum True Up Amount” shall be an amount not to exceed Borrowers’ Average
Undrawn Availability as of the last day of the month ending prior to the True Up
Date less $2,500,000, less the Net Cash Proceeds received by Borrowers in
connection with such Qualified IPO (excluding any proceeds applied to the Term
Loans pursuant to Section 2.20(d) hereof and any proceeds used to consummate a
Permitted Acquisition or some other specified purpose set forth in writing to
Agents and approved by Agents in writing).”

C.Existing Definitions. The “and” at the end of clause (h) of the definition of
Permitted Indebtedness in Section 1.2 of the Credit Agreement shall be deleted,
clause (i) of such definition shall be amended and restated as follows, and the
following clauses (j) and (k) shall be added after clause (i):

“(i)other unsecured Indebtedness in an aggregate principal amount not exceeding
$500,000 at any time outstanding, (j) the IRRRB Loan, so long as such
Indebtedness remains unsecured and the principal amount thereof does not exceed
$300,000 in the aggregate, and (k) the DEED Loan which may be secured solely by
Liens permitted pursuant to clause (g) of the definition of Permitted
Encumbrances, so long as the principal amount thereof does not exceed $150,000
in the aggregate .”

D.Capital Expenditures. Section 7.6 of the Credit Agreement is hereby amended
and restated as follows:

7.6Capital Expenditures. Contract for, purchase or make any expenditure or
commitments for Capital Expenditures in (a) the fiscal year ended December 31,
2017 in an aggregate amount for all Loan Parties in excess of $2,000,000, and
(b) any fiscal year thereafter in an aggregate amount for all Loan Parties in
excess of $1,600,000.

E.Leases. Section 7.11 of the Credit Agreement is hereby amended and restated as
follows:

074658.16075/106059627v.3

--------------------------------------------------------------------------------

 

7.11 Leases. Enter as lessee into any lease arrangement for real or personal
property (unless capitalized and permitted under Section 7.6 hereof) if after
giving effect thereto, aggregate annual rental payments for all leased property
would exceed $400,000 in any one fiscal year in the aggregate for all Loan
Parties and their Subsidiaries.

3.Conditions to Effectiveness. The effectiveness of this Second Amendment is

subject to the satisfaction of the following conditions precedent, unless
specifically waived in writing by Agents:

(a)Administrative Agent shall have received the following documents or items,
each in form and substance satisfactory to Agents and their legal counsel in
their sole discretion:

(i)this Second Amendment duly executed by Borrowers, the other Loan Parties,
Lenders and Administrative Agent;

(ii)all documents, instruments and agreements evidencing the DEED Loan and the
IRRRB Loan; and

(b)no Default or Event of Default shall have occurred and be continuing.

4.Ratifications. Except as expressly modified and superseded by this Second

Amendment, the terms and provisions of the Credit Agreement and the Other
Documents are ratified and confirmed and shall continue in full force and
effect. Loan Parties hereby agree that all liens and security interests securing
payment of the Obligations under the Credit Agreement (as amended hereby) are
hereby collectively renewed, ratified and brought forward as security for the
payment and performance of the Obligations. Borrowers, the other Loan Parties,
Lenders and Administrative Agent agree that the Credit Agreement and the Other
Documents, as amended hereby, shall continue to be legal, valid, binding and
enforceable in accordance with their respective terms.

5.Representations and Warranties with respect to Other Documents. Each of the

Loan Parties hereby represents and warrants to Administrative Agent and Lenders
as follows: (a) it is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization; (b) the execution, delivery
and performance by it of this Second Amendment and all Other Documents executed
and/or delivered in connection herewith are within its company powers, have been
duly authorized, and do not contravene (i) its Organizational Documents, or (ii)
any applicable law; (c) no Consent of any Governmental Body or other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Second Amendment, except as has been obtained; (d) this
Second Amendment and all Other Documents executed and/or delivered in connection
herewith have been duly executed and delivered by it; (e) this Second Amendment
and all Other Documents executed and/or delivered in connection herewith
constitute its legal, valid and binding obligation of such Person enforceable
against it in accordance with their terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity; (f) no Default or Event of Default has

074658.16075/106059627v.3

--------------------------------------------------------------------------------

 

occurred and is continuing or would immediately thereafter result by the
execution, delivery or performance of this Second Amendment; (g) the
representations and warranties contained in the Credit Agreement and the Other
Documents are true and correct in all material respects (except to the extent
already qualified by materiality in which case such representation and
warranties shall be true and correct in all respects) on and as of the date
hereof and on and as of the date of execution hereof as though made on and as of
each such date (except to the extent any such representation or warranty
expressly relates only to any earlier and/or specified date); and (h) ASV has
not amended its Organizational Documents in a manner that would constitute a
Default or Event of Default.

6.Survival of Representations and Warranties. All representations and warranties
made in the Credit Agreement or the Other Documents, including, without
limitation, any document furnished in connection with this Second Amendment,
shall survive the execution and delivery of this Second Amendment and the Other
Documents.

7.Reference to Credit Agreement. Each of the Credit Agreement and the Other
Documents, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Credit Agreement, as amended hereby, are hereby amended so that any
reference in the Credit Agreement and such Other Documents to the Credit
Agreement shall mean a reference to the Credit Agreement as amended hereby.

8.Expenses of Administrative Agent and Term Loan B Agent. Borrowers agree to pay
on demand all reasonable out-of-pocket costs and expenses actually incurred by
Administrative Agent and Term Loan B Agent in connection with the preparation,
negotiation, execution and closing of the Second Amendment, any and all
amendments, modifications and supplements thereto and any Other Documents in
connection therewith, including, without limitation, the costs and fees of
Administrative Agent’s and Term Loan B Agent’s legal counsel and financial
advisors.

9.Severability. If any part of this Second Amendment is contrary to, prohibited
by, or deemed invalid under Applicable Laws, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.

10.Successors and Assigns. This Second Amendment is binding upon and shall inure
to the benefit of Administrative Agent, Lenders and Loan Parties and their
respective successors and assigns, except that no Loan Party may assign or
transfer any of its rights or obligations hereunder without the prior written
consent of Administrative Agent and Term Loan B Agent and the Lenders.

11.Counterparts. This Second Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. Any signature delivered by a party by facsimile or electronic
transmission (including email transmission of a PDF image) shall be deemed to be
an original signature hereto.

074658.16075/106059627v.3

--------------------------------------------------------------------------------

 

12.Effect of Waiver. No consent or waiver, express or implied, by Lenders or
Administrative Agent to or for any breach of or deviation from any covenant or
condition by Borrowers or any other Loan Party shall be deemed a consent to or
waiver of any other breach of the same or any other covenant, condition or duty.

13.Headings. The headings, captions, and arrangements used in this Second
Amendment are for convenience only, are not a part of this Second Amendment, and
shall not affect the interpretation hereof.

14.Governing Law; Judicial Reference. Sections 12.1 through 12.3 and Section
16.1 of the Credit Agreement are incorporated herein by reference and are fully
applicable to this Second Amendment.

15.Final Agreement. THE CREDIT AGREEMENT AND THE OTHER DOCUMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS SECOND AMENDMENT IS EXECUTED. THE
CREDIT AGREEMENT AND THE OTHER DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
SECOND AMENDMENT SHALL BE MADE, EXCEPT IN ACCORDANCE WITH SECTION 16.2 OF THE
CREDIT AGREEMENT.

16.Acknowledgements and Agreements. Each of the Loan Parties hereby acknowledge
and agree that: (a) none has any defenses, claims or set-offs to the enforcement
by Administrative Agent, Term Loan B Agent or any Lender of the Obligations on
the date hereof and on the date of execution hereof; (b) to their knowledge,
Administrative Agent, Term Loan B Agent and Lenders have fully performed all
undertakings and obligations owed to them as of the date hereof and on the date
of execution hereof; and (c) except to the limited extent expressly set forth in
this Second Amendment, Administrative Agent, Term Loan B Agent and Lenders do
not waive, diminish or limit any term or condition contained in the Credit
Agreement or any of the Other Documents.

17.Release. EACH LOAN PARTY HEREBY IRREVOCABLY RELEASES AND FOREVER DISCHARGES
ADMINISTRATIVE AGENT, TERM LOAN B AGENT, LENDERS, AND THEIR RESPECTIVE
AFFILIATES, AND EACH SUCH PERSON’S RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, MEMBERS, ATTORNEYS AND REPRESENTATIVES (EACH, A “RELEASED PERSON”) OF
AND FROM ALL DAMAGES, LOSSES, CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS, ACTIONS
OR CAUSES OF ACTION WHATSOEVER (EACH A “RELEASED CLAIM”), THAT EACH LOAN PARTY
NOW HAS OR CLAIMS TO HAVE AGAINST ANY RELEASED PERSON ON THE DATE HEREOF AND ON
THE DATE OF EXECUTION HEREOF, WHETHER KNOWN OR UNKNOWN, OF EVERY NATURE AND
EXTENT WHATSOEVER, FOR OR BECAUSE OF ANY MATTER OR THING DONE, OMITTED OR
SUFFERED TO BE DONE OR OMITTED BY ANY OF THE RELEASED PERSONS THAT

074658.16075/106059627v.3

--------------------------------------------------------------------------------

 

BOTH (A) OCCURRED PRIOR TO OR ON THE DATE HEREOF OR ON THE DATE OF EXECUTION
HEREOF AND (B) IS ON ACCOUNT OF OR IN ANY WAY CONCERNING, ARISING OUT OF OR
FOUNDED UPON THE CREDIT AGREEMENT OR ANY OTHER DOCUMENT OR ANY TRANSACTIONS
RELATED THERETO.

LOAN PARTIES INTEND THE ABOVE RELEASE TO COVER, ENCOMPASS, RELEASE, AND
EXTINGUISH, INTER ALIA, ALL RELEASED CLAIMS THAT MIGHT OTHERWISE BE RESERVED BY
THE CALIFORNIA CIVIL CODE SECTION 1542 (AND ANY EQUIVALENT PROVISION UNDER NEW
YORK LAW OR THE LAW OF ANY OTHER JURISDICTION), WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

LOAN PARTIES ACKNOWLEDGE THAT THEY MAY HEREAFTER DISCOVER FACTS DIFFERENT FROM
OR IN ADDITION TO THOSE NOW KNOWN OR BELIEVED TO BE TRUE WITH RESPECT TO SUCH
RELEASED CLAIMS AND AGREE THAT THIS SECOND AMENDMENT AND THE ABOVE RELEASE ARE
AND WILL REMAIN EFFECTIVE IN ALL RESPECTS NOTWITHSTANDING ANY SUCH DIFFERENCES
OR ADDITIONAL FACTS.

[remainder of page intentionally left blank; signature pages follow]

 

074658.16075/106059627v.3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Second
Amendment as of the day and year first written above.

 

ASV HOLDINGS, INC.


By:       /s/ Melissa How
Name:  Melissa How
Title:    CFO

 



 

 

 

Second Amendment to Revolving Credit, Term Loan and Security Agreement

--------------------------------------------------------------------------------

 

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent, a Revolving Lender and
a Term Loan A Lender


By:       /s/ Steven J. Chalmers
Name:  Steven J. Chalmers
Title:    V.P.

 

WHITE OAK GLOBAL ADVISORS, LLC, as a Term Loan B Agent and a Term Loan B Lender


By:        /s/ Barbara J. S. McKee
Name:    Barbara J.S. McKee
Title:      Authorized Signatory

 

WHITE OAK PARTNERS, as a Lender


By:        /s/ Barbara J. S. McKee
Name:    Barbara J.S. McKee
Title:      Authorized Signatory

 

WHITE OAK PARTNERS 2, as a Lender


By:        /s/ Barbara J. S. McKee
Name:    Barbara J.S. McKee
Title:      Authorized Signatory

 

 

 

 

Second Amendment to Revolving Credit, Term Loan and Security Agreement